       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Magnussen Imports, Inc., a                Act; Unruh Civil Rights Act
14
       California Corporation
15
                 Defendants.
16
17
           Plaintiff Scott Johnson complains of Magnussen Imports, Inc., a
18
     California Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Magnussen Imports, Inc. owned Magnussen’s Toyota of
27   Palo Alto located at or about 690 San Antonio Rd, Palo Alto, California, in
28   February 2021.


                                            1

     Complaint
       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 2 of 7




1      3. Defendant Magnussen Imports, Inc. owns Magnussen’s Toyota of Palo
2    Alto (“Toyota”) located at or about 690 San Antonio Rd, Palo Alto, California,
3    currently.
4      4. Plaintiff does not know the true names of Defendants, their business
5    capacities, their ownership connection to the property and business, or their
6    relative responsibilities in causing the access violations herein complained of,
7    and alleges a joint venture and common enterprise by all such Defendants.
8    Plaintiff is informed and believes that each of the Defendants herein is
9    responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants
12   are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to Toyota in February 2021 (twice) with the intention to
28   avail himself of its goods or services motivated in part to determine if the


                                               2

     Complaint
       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 3 of 7




1    defendants comply with the disability access laws. Not only did Plaintiff
2    personally encounter the unlawful barriers in February 2021, but he wanted
3    to return and patronize the business but was specifically deterred due to his
4    actual personal knowledge of the barriers gleaned from his encounter with
5    them.
6      9. Toyota is a facility open to the public, a place of public accommodation,
7    and a business establishment.
8      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
9    to provide wheelchair accessible parking in conformance with the ADA
10   Standards as it relates to wheelchair users like the plaintiff.
11     11. Toyota provides parking to its customers but fails to provide wheelchair
12   accessible parking.
13     12. A couple of problems that plaintiff encountered is that the parking stalls
14   and access aisle marked and reserved for persons with disabilities were
15   obstructed by vehicle inventory. Additionally, there were slopes in the parking
16   spaces reserved for persons with disabilities that exceeded 2.1%.
17     13. Plaintiff believes that there are other features of the parking that likely
18   fail to comply with the ADA Standards and seeks to have fully compliant
19   parking available for wheelchair users.
20     14. On information and belief the defendants currently fail to provide
21   wheelchair accessible parking.
22     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27     17. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              3

     Complaint
       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 4 of 7




1      18. The defendants have failed to maintain in working and useable
2    conditions those features required to provide ready access to persons with
3    disabilities.
4      19. The barriers identified above are easily removed without much
5    difficulty or expense. They are the types of barriers identified by the
6    Department of Justice as presumably readily achievable to remove and, in fact,
7    these barriers are readily achievable to remove. Moreover, there are numerous
8    alternative accommodations that could be made to provide a greater level of
9    access if complete removal were not achievable.
10     20. Plaintiff will return to Toyota to avail himself of its goods or services and
11   to determine compliance with the disability access laws once it is represented
12   to him that Toyota and its facilities are accessible. Plaintiff is currently
13   deterred from doing so because of his knowledge of the existing barriers and
14   his uncertainty about the existence of yet other barriers on the site. If the
15   barriers are not removed, the plaintiff will face unlawful and discriminatory
16   barriers again.
17     21. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 5 of 7




1    Defendants.) (42 U.S.C. section 12101, et seq.)
2      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
3    again herein, the allegations contained in all prior paragraphs of this
4    complaint.
5      23. Under the ADA, it is an act of discrimination to fail to ensure that the
6    privileges, advantages, accommodations, facilities, goods and services of any
7    place of public accommodation is offered on a full and equal basis by anyone
8    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
9    § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     24. When a business provides parking for its customers, it must provide
28   accessible parking.


                                             5

     Complaint
       Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 6 of 7




1      25. Here, accessible parking has not been provided in conformance with the
2    ADA Standards.
3      26. The Safe Harbor provisions of the 2010 Standards are not applicable
4    here because the conditions challenged in this lawsuit do not comply with the
5    1991 Standards.
6      27. A public accommodation must maintain in operable working condition
7    those features of its facilities and equipment that are required to be readily
8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
9      28. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     29. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     30. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     31. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
        Case 5:21-cv-02248-EJD Document 1 Filed 03/31/21 Page 7 of 7




1    discomfort or embarrassment for the plaintiff, the defendants are also each
2    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
3    (c).)
4       33. Although the plaintiff encountered frustration and difficulty by facing
5    discriminatory barriers, even manifesting itself with minor and fleeting
6    physical symptoms, the plaintiff does not value this very modest physical
7    personal injury greater than the amount of the statutory damages.
8
9              PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. For equitable nominal damages for violation of the ADA. See
17   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
18   and any other equitable relief the Court sees fit to grant.
19           3. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
24   Dated: March 30, 2021                CENTER FOR DISABILITY ACCESS
25
26
                                          By: _______________________
27
                                                 Amanda Seabock, Esq.
28                                               Attorney for plaintiff


                                                7

     Complaint
